Name: Commission Regulation (EEC) No 1768/81 of 30 June 1981 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 81 Official Journal of the European Communities No L 175/51 COMMISSION REGULATION (EEC) No 1768/81 of 30 June 1981 fixing the rate of the additional aid for dried fodder the information at present available to the Commis ­ sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1370/80 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 1161 /81 (3), as amended by Regulation (EEC) No 1454/81 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1161 /81 and Article 104 of the Act of Accession of Greece to The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1981 . For the Commission The President Gaston THORN (') OJ No L 142, 30 . 5 . 1978 , p . 1 . (2) OJ No L 140, 5 . 6. 1980, p . 32. (3) OJ No L 120, 1 . 5 . 1981 , p. 48 . (4) OJ No L 142, 28 . 5 . 1981 , p . 88 . No L 175/52 Official Journal of the European Communities 1 . 7 . 81 ANNEX to the Commission Regulation of 30 June 1981 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 July 1981 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 B Protein concentrates ex 23.07 C Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 3-128 0 1-760 0 Additional aid in case of advance fixing for the month of : (ECU/tonne) August 1981 3-128 0 1-760 0 September 1981 3-052 0 1-717 0 October 1981 3-052 0 1-717 0 November 1981 3-052 0 1-717 0 December 1981 2-669 0 1-502 0 January 1982 2-591 0 1-458 0 February 1982 2-591 0 1-458 0 March 1982 2-591 0 1-458 0